Name: Council Regulation (EC) NoÃ 2013/2006 of 19 December 2006 amending Regulations (EEC) NoÃ 404/93, (EC) NoÃ 1782/2003 and (EC) NoÃ 247/2006 as regards the banana sector
 Type: Regulation
 Subject Matter: marketing;  plant product;  economic policy;  agricultural policy;  regions and regional policy
 Date Published: nan

 29.12.2006 EN Official Journal of the European Union L 384/13 COUNCIL REGULATION (EC) No 2013/2006 of 19 December 2006 amending Regulations (EEC) No 404/93, (EC) No 1782/2003 and (EC) No 247/2006 as regards the banana sector THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 and Article 299(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, After consulting the European Economic and Social Committee, Whereas: (1) Currently the regime for the banana sector is set out in Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1). Specifically, the aid scheme for banana producers is based on principles which have been substantially reformed for other common market organisations. In order to better ensure a fair standard of living for the agricultural community in regions where bananas are produced, to better direct resources towards market-orientation of producers, to stabilise expenditure, to ensure respect of the international obligations of the Community, to take adequately into account the particularities of the producing regions, to simplify the management of the regime and align it on the principles of the reformed common market organisations, it is necessary to amend this regime. (2) Changes should take into account developments and potential developments in the regime governing imports into the Community of bananas produced in third countries, in particular the move from a system governed by tariff quotas to one currently governed by a tariff-only system, subject only to a preferential quota for bananas produced in ACP countries. (3) Bananas are one of the main agricultural crops of certain of the outermost regions of the Union, notably the French overseas departments of Guadeloupe and Martinique, the Azores, Madeira and the Canary Islands. Production of bananas is disadvantaged in particular by the remoteness, insularity, small size, and difficult topography of these regions. Local banana production is an essential element of the environmental, social and economic balance of the rural areas in those regions. (4) Account should be taken of the socio-economic importance of the banana sector for the outermost regions and the contribution which it makes to achieving social and economic cohesion on account of the income and employment which it generates, the economic activities to which it gives rise (both upstream and downstream), and the effect which it has of maintaining a landscape balance which encourages the development of tourism. (5) The current Community system of compensatory aid for bananas set out in Title III of Regulation (EEC) No 404/93 does not adequately respect the local particularities of production in each of those outermost regions. Provision should therefore be made to cease paying the existing compensatory aid for bananas in respect of those regions, which would allow banana production to be included in the support programmes. It is therefore appropriate to seek a better instrument to support banana production in those regions. (6) Title III of Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (2) provides for the establishment of Community support programmes for the outermost regions containing specific measures to assist local lines of agricultural production. That Regulation provides for a review not later than 31 December 2009. If there are substantial changes to the economic conditions affecting livelihoods in the outermost regions, the Commission should submit the report sooner. That instrument seems best adapted to support banana production in each of the regions concerned by providing for flexibility and decentralisation of mechanisms to support banana production. The possibility of including banana support in those support programmes should reinforce the coherence of the strategies for support of agricultural production in those regions. (7) The budgetary allocation under Title III of Regulation (EC) No 247/2006 should be increased accordingly. Technical amendments should also be made to that Regulation to facilitate the transition from the arrangements under Regulation (EEC) No 404/93 to those laid down by this Regulation. In particular provision should be made for the modification of existing Community support programmes. In order to provide for a smooth transition, those modifications should apply from the date of application of this Regulation. (8) As regards production of bananas in the Community other than in the outermost regions, it seems no longer necessary to provide for a specific aid scheme for bananas, given the small proportion of the total Community production concerned. (9) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3) provides for a system of decoupled income support for farms (hereinafter referred to as the Single Payment Scheme). This system was intended to allow for the shift from production support to producer support. (10) Information and infrastructure measures in the context of rural development can play an important role in the shift to producer support, whereby one aim could be to shift banana production and marketing to various quality and production standards such as organic products or local varieties. Bananas can also be marketed as a special local product within the framework of existing tourism in these areas, thereby creating a link between consumers and local bananas as an identifiable product. (11) For the sake of consistency it is appropriate to abolish the existing compensatory aid scheme for bananas and to include bananas in the Single Payment Scheme. To this end it is necessary to include the compensatory aid for bananas in the list of direct payments in relation to the Single Payment Scheme referred to in Regulation (EC) No 1782/2003. Provision should also be made for the establishment by Member States of reference amounts and eligible hectares under the Single Payment Scheme on the basis of a representative period appropriate to the banana market and of appropriate objective and non-discriminatory criteria. Areas planted with bananas which are treated as permanent crops should not be excluded. National ceilings should be amended appropriately. Provision should also be made for the Commission to adopt detailed rules and any necessary transitional measures. (12) Title II of Regulation (EEC) No 404/93 provides for producers' organisations and concentration mechanisms. As regards producers' organisations, the objectives of the existing regime are to form such organisations so that as many producers as possible are members of such organisations and to limit the payment of compensatory aid to producers who are members of recognised producers' organisations. (13) The regime has succeeded in its first objective since the vast majority of Community producers are now members of producers' organisations. The second objective is obsolete since the compensatory aid scheme is to be abolished. It is therefore no longer necessary to maintain rules at Community level on producer organisations, thus leaving Member States free to adopt such rules, if necessary, targeted at the specific situations in their territories. (14) The scheme providing for assistance to encourage the establishment and administrative operation of producers' organisations should therefore be abolished. However in the interests of legal certainty and the protection of legitimate expectations, provision should be made for the continued payment of such assistance to recently recognised producers' organisations already benefiting from this assistance. (15) The provisions of Regulation (EEC) No 404/93 allowing for the recognition and operation of groups encompassing one or more of the economic activities relating to the production, marketing or processing of bananas have not found any practical application. They should therefore be deleted. (16) In the light of the changes made to the banana regime, it is no longer necessary to have a separate Management Committee for Bananas. The Management Committee for Fresh Fruit and Vegetables established by Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (4) should be used instead, as appropriate. (17) A number of provisions contained in Regulation (EEC) No 404/93 are obsolete and should therefore be repealed for the sake of clarity. (18) Regulations (EEC) No 404/93, (EC) No 1782/2003 and (EC) No 247/2006 should therefore be amended accordingly. (19) Provision should be made for the Commission to adopt any detailed rules necessary for the implementation of the amendments provided for in this Regulation and transitional measures necessary to facilitate the switch-over from the existing arrangements to those laid down by this Regulation. (20) The Act of Accession of Bulgaria and Romania (hereinafter referred to as the 2005 Act of Accession), this Regulation and Regulation (EC) No 2011/2006 (5) (Sugar and Seeds) all amend Regulation (EC) No 1782/2003, and those amendments should come into force on the same day. In the interest of legal certainty, the order in which those amendments are to be applied should be specified. (21) In order to avoid prolonging unnecessarily the current aid scheme for bananas and in the interests of simple and effective management, the amendments provided for in this Regulation should apply as soon as practicable, namely from the 2007 marketing year for bananas, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EEC) No 404/93 Regulation (EEC) No 404/93 is hereby amended as follows: 1. Titles II and III, Articles 16 to 20, Article 21(2), Article 25 and Articles 30 to 32 shall be deleted; 2. In Article 27, paragraph 1 shall be replaced by the following: 1. The Commission shall be assisted by the Management Committee for Fresh Fruit and Vegetables referred to in Article 46(1) of Regulation (EC) No 2200/96. References to the Management Committee for Bananas shall be construed as references to the Committee referred to in the first subparagraph.; 3. Article 29 shall be replaced by the following: Article 29 Member States shall provide the Commission with the information it requires to implement this Regulation.; 4. The following Article shall be inserted: Article 29a Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure referred to in Article 27(2). Article 2 Amendments to Regulation (EC) No 1782/2003 Regulation (EC) No 1782/2003 as amended, including by the 2005 Act of Accession, and Regulation (EC) No 2011/2006 (Sugar and Seeds), is hereby amended as follows: 1. In Article 33(1), point (a) shall be replaced by the following: (a) they have been granted a payment in the reference period referred to in Article 38 under at least one of the support schemes referred to in Annex VI or, in the case of olive oil, in the marketing years referred to in the second subparagraph of Article 37(1), or, in the case of sugar beet, cane and chicory, if they have benefited from market support in the representative period referred to in point K of Annex VII, or, in the case of bananas, if they have benefited from compensation for loss of income in the representative period referred to in point L of Annex VII.; 2. In Article 37(1), the following subparagraph shall be added: For bananas the reference amount shall be calculated and adjusted in accordance with point L of Annex VII.; 3. In Article 40, paragraph 2 shall be replaced by the following: 2. If the whole reference period was affected by the case of force majeure or exceptional circumstances, the Member State shall calculate the reference amount on the basis of the 1997 to 1999 period or, in case of sugar beet, cane and chicory on the basis of the closest marketing year prior to the representative period chosen in accordance with point K of Annex VII, or, in case of bananas on the basis of the closest marketing year prior to the representative period chosen in accordance with point L of Annex VII. In this case, paragraph 1 shall apply mutatis mutandis.; 4. In Article 43(2), point (a) shall be replaced by the following: (a) in case of potato starch, dried fodder, seed, olive groves, and tobacco aids listed in Annex VII, the number of hectares whose production has been granted the aid in the reference period, as calculated in points B, D, F, H, I of Annex VII, in case of sugar beet, cane and chicory, the number of hectares as calculated in accordance with point 4 of point K of that Annex and in the case of bananas, the number of hectares as calculated in accordance with point L of that Annex;; 5. In Article 44(2), the second subparagraph, the words or planted with bananas, shall be inserted after the words or being under temporary resting obligation,; 6. In Article 51, point (a), the words or bananas shall be added after the word hops at the end; 7. In Article 145, the following point shall be inserted after point (d)b): (d)c) detailed rules relating to the inclusion of banana support into the Single Payment Scheme.; 8. Article 155 shall be replaced by the following: Article 155 Other transitional rules Further measures required to facilitate the transition from the arrangements provided for in the Regulations referred to in Articles 152 and 153, in Regulation (EC) No 1260/2001 and in Council Regulation (EEC) No 404/93 (6) to those established by this Regulation, notably those related to the application of Articles 4 and 5 and the Annex to Regulation (EC) No 1259/1999 and Article 6 of Regulation (EC) No 1251/1999 and from the provisions related to the improvement plans provided for in Regulation (EEC) No 1035/72 to those referred to in Articles 83 to 87 of this Regulation, may be adopted in accordance with the procedure referred to in Article 144(2) of this Regulation. Regulations and Articles referred to in Articles 152 and 153 shall continue to apply for the purpose of the establishment of the reference amounts referred to in Annex VII. 9. The Annexes shall be amended in accordance with the Annex to this Regulation. Article 3 Amendment to Regulation (EC) No 247/2006 Regulation (EC) No 247/2006 is hereby amended as follows: 1. Article 23 shall be amended as follows: (a) paragraph 1 shall be replaced by the following: 1. The measures provided for in this Regulation, except for Article 16, shall constitute intervention intended to stabilise the agricultural markets within the meaning of Article 2(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (7) for the period up to 31 December 2006. With effect from 1 January 2007 the same measures shall constitute intervention to regulate agricultural markets within the meaning of Article 3(1)(b), or direct payments to farmers under Article 3(1)(c), of Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (8). (b) paragraph 2 shall be replaced by the following: 2. The Community shall finance the measures provided for in Titles II and III of this Regulation up to an annual maximum as follows: (million EUR) Financial year 2007 Financial year 2008 Financial year 2009 Financial year 2010 and further French overseas departments 126,6 262,6 269,4 273 Azores and Madeira 77,9 86,6 86,7 86,8 Canary Islands 127,3 268,4 268,4 268,4 (c) paragraph 4 shall be replaced by the following: 4. The annual amounts referred to in paragraphs 2 and 3 shall include any expenditure incurred in accordance with the Regulations referred to in Article 29.; 2. The following Article shall be inserted: Article 24a 1. By 15 March 2007, Member States shall submit to the Commission the draft amendments to their overall programme to reflect the changes introduced by Regulation (EC) No 2011/2006 (9). 2. The Commission shall evaluate the amendments proposed and decide on their approval within four months of their submission at the latest in accordance with the procedure referred to in Article 26(2). 3. By way of derogation from Article 24(3), the amendments shall apply from 1 January 2007. 3. In Article 28, paragraph 3 shall be replaced by the following: 3. Not later than 31 December 2009, and thereafter every five years, the Commission shall submit a general report to the European Parliament and the Council showing the impact of the action taken under this Regulation, including in the banana sector, accompanied if applicable by appropriate proposals.; 4. In Article 30, the following paragraph shall be added: In accordance with the same procedure, the Commission may also adopt measures to facilitate the transition from the arrangements provided for in Council Regulation (EEC) No 404/93 (10) to those established by this Regulation. Article 4 Transitional measures 1. Notwithstanding Article 1, point (1) of this Regulation:  Member States shall continue to apply Articles 5, 6 and 25(2) of Regulation (EEC) No 404/93 to producers' organisations which they have recognised no later than 31 December 2006 and to whom aid has already been paid under Article 6(2) of that Regulation prior to that date, and  Article 12 of that Regulation shall continue to apply in respect of the compensatory aid scheme for 2006. 2. Detailed rules necessary for the implementation of paragraph 1 shall be adopted in accordance with the procedures referred to in Article 27(2) of Regulation (EEC) No 404/93. Article 5 Entry into force This Regulation shall enter into force on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 42, 14.2.2006, p. 1. Regulation as amended by Regulation (EC) No 318/2006 (OJ L 58, 28.2.2006, p. 1). (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 1405/2006 (OJ L 265, 26.9.2006, p. 1). (4) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 686/2004 (OJ L 106, 15.4.2004, p. 12). (5) See page 1 of this Official Journal. (6) OJ L 47, 25.2.1993, p. 1. (7) OJ L 160, 26.6.1999, p. 103. Regulation repealed by Regulation (EC) No 1290/2005 (OJ L 209, 11.8.2005, p. 1). (8) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 320/2006.; (9) See page 1 of this Official Journal.; (10) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. ANNEX The Annexes to Regulation (EC) No 1782/2003 are hereby amended as follows: 1. In Annex I the row concerning bananas shall be deleted; 2. The following row shall be added to Annex VI: Bananas Article 12 of Regulation (EEC) No 404/93 Compensation for loss of income; 3. The following point shall be added to Annex VII: L. Bananas Member States shall determine the amount to be included in the reference amount of each farmer on the basis of objective and non-discriminatory criteria such as: (a) the quantity of bananas marketed by that farmer for which compensation for loss of income was paid under Article 12 of Regulation (EEC) No 404/93 during a representative period between the 2000 and 2005 marketing years; (b) the areas on which the bananas referred to in point (a) were grown; and (c) the amount of compensation for loss of income paid to the farmer during the period referred to in point (a). Member States shall calculate the applicable hectares referred to in Article 43(2) of this Regulation on the basis of objective and non-discriminatory criteria such as the areas referred to in point (b). 4. Annex VIII shall be replaced by the following: ANNEX VIII National ceilings referred to in Article 41 (EUR '000) Member State 2005 2006 2007 2008 2009 2010 and subsequent years Belgium 411 053 580 376 593 395 606 935 614 179 611 805 Denmark 943 369 1 015 479 1 021 296 1 027 278 1 030 478 1 030 478 Germany 5 148 003 5 647 175 5 695 607 5 744 240 5 770 254 5 774 254 Greece 838 289 2 143 603 2 171 217 2 175 731 2 178 146 1 988 815 Spain 3 266 092 4 635 365 4 649 913 4 664 087 4 671 669 4 673 546 France 7 199 000 8 236 045 8 282 938 8 330 205 8 355 488 8 363 488 Ireland 1 260 142 1 335 311 1 337 919 1 340 752 1 342 268 1 340 521 Italy 2 539 000 3 791 893 3 813 520 3 835 663 3 847 508 3 869 053 Luxembourg 33 414 36 602 37 051 37 051 37 051 37 051 Netherlands 386 586 428 329 833 858 846 389 853 090 853 090 Austria 613 000 633 577 737 093 742 610 745 561 744 955 Portugal 452 000 504 287 571 377 572 368 572 898 572 594 Finland 467 000 561 956 563 613 565 690 566 801 565 520 Sweden 637 388 670 917 755 045 760 281 763 082 763 082 United Kingdom 3 697 528 3 944 745 3 960 986 3 977 175 3 985 834 3 975 849 5. In Annex VIIIa, the column concerning Cyprus shall be replaced by the following: Calendar year Cyprus 2005 8 900 2006 12 500 2007 17 660 2008 22 100 2009 26 540 2010 30 980 2011 35 420 2012 39 860 2013 44 300 2014 44 300 2015 44 300 2016 and subsequent years 44 300